DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/18/19. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities: 
With respect to claim 3, lines 3-4, applicant should amend the claim to read “and the light source module connects to the light source recess through a clamping connection of the first buckle with the clamping hole” to increase clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the limitation “a surface of one side of the recess bottom away from the assembly recess is flush with an edge of the wiring recess” is unclear.  Figure 2 shows the assembly recess [100] and Figure 3 shows the recess bottom [1100] and the wiring recess [101].  Flush is defined as completely level or even with another surface.  The only surface that is level with the recess bottom [1100] appears to be the surrounding wall [10].  
With respect to claim 20, the limitation “a surface of one side of the recess bottom away from the assembly recess is flush with an edge of the wiring recess” is unclear.  Figure 2 shows the assembly recess [100] and Figure 3 shows the recess bottom [1100] and the wiring recess [101].  Flush is defined as completely level or even with another surface.  The only surface that is level with the recess bottom [1100] appears to be the surrounding wall [10].  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wendler et al. (2014/0016319) discloses a chassis [20], comprising a surrounding wall [24a, 26a] and a partition [11] disposed within the surrounding wall, wherein: the partition divides a region surrounded by the surrounding wall into an assembly recess [24b] with a downward opening [if turned 180 degrees] and a wiring recess [26b] with an upwardly opening but fails to disclose part of the partition protrudes upwardly into the wiring recess and forms a light source recess with a downward opening and an upward recess bottom.
Crunk (2002/0136013) discloses a chassis, comprising a surrounding wall [24, 26] and a partition [11] disposed within the surrounding wall, wherein: the partition [printed circuit board] divides a region surrounded by the surrounding wall into an assembly recess [side having light sources, 16] with a downward opening [if turned 180 degrees] and a wiring recess [side opposite light sources, 16] with an upwardly opening but fails to disclose part of the partition protrudes upwardly into the wiring recess and forms a light source recess with a downward opening and an upward recess bottom.
Allcock (2562195) discloses a chassis [20], comprising a surrounding wall [101, 102] and a partition [14] disposed within the surrounding wall, wherein: the partition divides a region surrounded by the surrounding wall into an assembly recess [30] with a downward opening and a wiring recess [13] with an upwardly opening but fails to disclose part of the partition protrudes upwardly into the wiring recess and forms a light source recess with a downward opening and an upward recess bottom.
Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
Claims 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Note the discussion of the newly cited prior art above.
In a chassis, comprising a surrounding wall and a partition disposed within the surrounding wall, wherein: the partition divides a region surrounded by the surrounding wall into an assembly recess with a downward opening and a wiring recess with an upwardly opening; prior art fails to show or suggest part of the partition protrudes upwardly into the wiring recess and forms a light source recess with a downward opening and an upward recess bottom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875